The Honorable Mike Todd State Representative 333 W. Court Street Paragould, AR 72450
Dear Representative Todd:
This is in response to your request for an opinion on the following question:
     When the widow of a veteran remarries, she loses the benefit of the VA exemption on real property taxes.  If she subsequently is widowed again or divorced, is she again entitled to the original VA exemption?
The answer to this question is "no".  This question was addressed in Opinion Number 90-207, a copy of which is enclosed.  As noted, therein, the surviving spouse's entitlement to the exemption (A.C.A. 26-3-306(B)) depends upon the surviving spouse remaining unmarried.  Thus, if the surviving spouse remarries, the exemption is lost, except in the case of a valid annulment.  A subsequent divorce, or death resulting in his or her being once again widowed, would not reinstate the exemption.
The foregoing opinion, which hereby approve, was prepared by Assistant Attorney general Elisabeth A. Walker.
Sincerely,
RON FIELDS Attorney General
RF:arb
Enclosure